DETAILED ACTION
Claim Rejections - 35 USC § 112(a)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, it is not clear which (or both) wheel is being referred to at the end of line 8.  It is recommended that this be amended to read “the wheels secured in an upright orientation”.  
Claims 14-17 depend from the above claim(s) and are rejected for the above reason as they do not cure the deficiency.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 1,244,417 to Brosman in view of KR 2002048037 to Kim, US Published Application 2005/0160804 to Brown and US Patent 2,377,149 to Heil.
Regarding claim 1, Brosman discloses a tire storage device, comprising: a base plate (plate portion of storage device adjacent the vehicle in Fig. 1; see Annotated Fig. 3 below); a frame (portions of storage device projecting forward from the base plate; see Annotated Fig. 3 below) coupled to an upper surface of the base plate (Fig. 3); a wheel (wheel held within storage device) coupled to the frame, the wheel secured in an upright orientation (Fig. 1).  Brosman fails to disclose a lifting mechanism or a storage container.  However, Kim discloses a tire storage device including a storage container (310) positioned above the tire (Figs. 4-5), a lifting mechanism (tether and motor within housing 310) the lifting mechanism including a tether (see tether in Figs. 4-5) and motor (motor winding and unwinding the tether within housing 310), the motor located within the storage container (motor is within housing 310).  It would have been obvious to one of ordinary skill to have included a lifting mechanism and housing in Brosman because it would assist the user in raising and lowering the spare tire.  In the combination, the housing would be secured to the top of portion of the frame A (see Fig. 2 - Brosman), which would couple the housing (storage container) to the upper surface of the base plate (via the frame), the wheel is located external to the storage container, and the lifting mechanism is coupled to the frame to facilitate moving the wheel rearward away from the frame.  To the extent the motor within the housing is not clear, Brown discloses a spare tire winch that includes a motor (50) within a housing (40).  It would have been obvious to one of ordinary skill to have included a motor because it would allow for easier raising and lowering of the wheel, and it would have been obvious to position the motor and winch within the same housing as the tether because it results in a simpler, more compact design.  The combination fails to disclose whether the wheel would have a rim and a tire.  However, Heil discloses that it is known to hold spare wheels having a tire (20) and a rim (22).  It would have been obvious to one of ordinary skill to have made the tire storage device to accommodate a wheel having a rim and a tire because it would allow the user to hold spare wheels having a rim and a tire as desired.  

    PNG
    media_image1.png
    285
    167
    media_image1.png
    Greyscale

					Brosman Annotated Fig. 3
	Regarding claim 9, the combination from claim 1 discloses a guard (6 – the partition guards tools against falling out of the designated holding area) coupled to the frame.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brosman, Kim, Brown and Heil, further in view of US Patent 1,043,752 to Bolz.
Regarding claim 2, the combination from claim 1 fails to disclose fasteners in the base plate.  However, Bolz discloses a spare tire carrier that includes a base plate (1) having a plurality of fasteners (13 – Fig. 3) securing to a support frame.  It would have been obvious to one of ordinary skill to have used fasteners through the base plate secured to a frame similar to Bolz to support the spare tire carrier in the combination because the modification only requires a simple substitution of one known, equivalent spare tire support frame for another to obtain predictable results.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brosman, Kim, Brown and Heil, further in view of US Published Application 2016/0288776 to Dominguez.
Regarding claim 4, the combination from claim 1 fails to disclose a remote.  However, Dominguez discloses a spare tire carrier wherein the lifting mechanism further includes a remote (Dominguez – smart phone app, for example (see para. 0062)) to regulate performance of the motor.  It would have been obvious to one of ordinary skill to have used a remote for the lifting mechanism because it would result in easier and more convenient actuation of the lifting mechanism.  
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brosman, Kim, Brown and Heil, further in view of US Published Application 2006/0261566 to Mulvihill.
Regarding claim 5, the combination fails to disclose the shape of the storage container for the winch and motor.  However, Mulvihill discloses a spare tire carrier that includes compartments (68, 70, 72) that use the curved spare tire holding wall as a wall of the compartment.  It would have been obvious to one of ordinary skill to have made the lower wall of the storage container be part of the wall for holding the tire in the combination because the modification only involves a simple substitution of one known, equivalent container shape for another to obtain predictable results.  The combination discloses wherein the wheel is secured within a first concave surface (lower surface) of the storage container.
Regarding claim 6, the combination from claim 5 discloses wherein the storage container includes at least one concave surface for acceptance of the wheel (the lower surface of the storage container (Kim) would be part of the curved wall for holding the tire – see Mulvihill).
Claims 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brosman, Kim, Brown and Heil, further in view of US Patent 1,186,073 to Brown (“Brown ‘073”).
Regarding claims 8 and 10, the combination from claim 1 discloses wherein the storage container includes an internal compartment (compartment holding winch and motor).  The combination fails to disclose a door.  However, Brown ‘073 discloses a spare tire carrier having containers with doors (10, 19 – Fig. 5).  It would have been obvious to one of ordinary skill to have included a door to the storage compartment to allow for servicing the winch and motor as necessary.  The combination discloses the door providing access to the internal compartment.  
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11 and 14-17 are rejected under Section 112(a), but would be allowable if the rejection is addressed.  
Claim 18 is allowed.
Response to Arguments
Applicant's arguments filed 10/20/2022 have been fully considered.
As to applicant’s argument against the combination based on Puppini, this reference is not used in the current rejection.  See the new rejection and the allowable subject matter indicated above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T MCNURLEN whose telephone number is (313)446-4898. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT T MCNURLEN/Primary Examiner, Art Unit 3734